 



Exhibit 10.1
Tripath Imaging, Inc.
Amendment Number 1 dated July 27, 2005 to
Amended and Restated 1996 Equity Incentive Plan

     
RESOLVED:
  That Section 8(g) of the Amended and Restated 1996 Equity Incentive Plan be
deleted, such that the plan shall no longer provide for Company loans to pay for
the exercise price of options. Section 8(g) of the plan, deleted hereby, stated:

     
 
  “Loans. The Committee may authorize the making of loans or cash payments to
Participants in connection with the grant or exercise of any Award under the
Plan, which loans may be secured by any security, including Common Stock,
underlying or related to such Award (provided that the loan shall not exceed the
Fair Market Value of the security subject to such Award), and which may be
forgiven upon such terms and conditions as the Committee may establish at the
time of such loan or at any time thereafter.”

     
RESOLVED:
  That Section 5(c) of the Amended and Restated 1996 Equity Incentive Plan be
amended to delete the bracketed language indicated in bold below, such that the
plan shall no longer provide for Company loans to pay for the exercise price of
options:

     
 
  (c) Payment. Payment for shares to be delivered pursuant to any exercise of an
Option may be made in whole or in part in cash or, to the extent permitted by
the Committee at or after the grant of the Option, by delivery of [a note or
other commitment satisfactory to the Committee or] shares of Common Stock owned
by the optionee, including Restricted Stock, or by retaining shares otherwise
issuable pursuant to the Option, in each case valued at their Fair Market Value
on the date of delivery or retention, or such other lawful consideration as the
Committee may determine.

